DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 08/30/2022 in which claims 21, 23, 25-26, 28-31, 33, 35-36, 38-40 are pending. Claims 1-20, 22, 27, 32 and 37 were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 08/30/2022 with respect to amended independent claim 21 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The claims 21, 23, 25-26, 28-31, 33, 35-36, 38-40 have not overcome the claim rejections.
Claims 21, 23-26, 28-31, 33-36, 38-40 are pending.
Claims 1-20, 22, 27, 32 and 37 were cancelled.

Response to Arguments
Regarding amended independent claim 21, Applicant argues that Lin fails to disclose the new feature of “the downlink frame is a frame sent to a third node or the uplink frame is a frame received from the third node,…wherein the third node is a relay node or a terminal”, because Lin makes no provision for a TA offset to a third node that is not the network node.
Examiner respectfully disagrees. As discussed in the Final Office Action mailed on 05/04/2022, the prior art of Datang discloses that the time adjustment is performed by the relay device in the uplink or in the downlink (Datang, [0053]-[0055], [0060]-[0068]). Datang discloses in paragraph [0064] that the relay device receives a downlink transmission subframe from the DeNB and performs time delay is the received downlink transmission subframe. Datang further discloses that the relay device transmits the subframe to the UE in the downlink access link. Datang discloses in paragraph [0065] that, in the uplink, the relay device receives a subframe sent by the UE and adjust the timing according to the timing advance. Therefore, Datang discloses the new feature of “the downlink frame is a frame sent to a third node or the uplink frame is a frame received from the third node,…wherein the third node is a relay node or a terminal”, by the relay device performing time adjustment in the downlink subframe transmitted to the UE and in the uplink subframe received from the UE.

Regarding amended independent claim 21, Applicant further argues that Lin fails to disclose the new feature of “a configuration granularity of the timing offset in an FR1 frequency band is A*Tc, a configuration granularity of the timing offset in an FR2 frequency band is B*Tc, the value of A is different from the value of B, and the second node is an upper-level node of the first node” because Lin adjusts the granularity of the timing advance by sub carrier spacing.
Examiner respectfully disagrees. Lin shows in Table 1 that the granularity of the TA depends on the subcarrier spacing. However, Lin also indicates in paragraph [0039] that the granularity of TA offset depends on the frequency band, such as a band below 6GHz and a band above 6GHz. The TA offset for the band below 6GHz is 624*64 Tc and the TA offset for the band above 6GHz is 312*34 Tc, where 624*64 is different from 321*64. Thus, Lin discloses the new feature “a configuration granularity of the timing offset in an FR1 frequency band is A*Tc, a configuration granularity of the timing offset in an FR2 frequency band is B*Tc, the value of A is different from the value of B” by providing the granularities 624*64 Tc for the band below 6GHz and 312*34 Tc for the band above 6GHz, where 624*64 is different from 321*64.
As discussed in the Final Office Action mailed on 05/04/2022, the feature “and the second node is an upper-level node of the first node” is disclosed by the prior art of Datang. The prior art of Lin is cited for the missing features of Datang regarding the configuration granularity of the timing offsets, the frequency bands having different timing offsets, and determining by a device frame timing based on timing advance and timing offset.

Thus, based on the response to argument discussed above and prior arts of Datang and Lin, the amended independent claim 21 is rendered unpatentable. Independent claims 26, 31 and 36 recite similar distinguishing features as claim 21, therefore are rendered unpatentable for at least the same reasons as independent claim 21. As a result the features of the claims are shown by the cited references as set forth below.

Allowable Subject Matter
Claims 24 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 26, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Datang Mobile Communications Equipment Co., LTD., CN 102083195 (provided in the IDS), hereinafter “Datang” in view of Lin et al. (EP 3501186), hereinafter “Lin”.

As to claim 21, Datang teaches a method (Datang, [0033], [0052], a method to adjust or regulate subframe timing between a base station and a relay system), comprising: 
receiving, by a first node, transmission timing information sent by a second node (Datang, [0035], the relay device receives time information from the DeNB indicating transmission timing adjustment amount. [0047]-[0050], the DeNB determines a TA according to the time adjustment amount T, and transmits the TA to the relay device), wherein the transmission timing information comprises a first network timing advance (Datang, [0035]-[0036], the time information indicating transmission timing adjustment amount is a timing advance command, such as TA or TD command), and the second node is an upper-level node of the first node (Datang, Fig. 1, Fig. 3, [0033]-[0036], the DeNB is a node at an upper-level of the relay device (RN)); and 
determining, by the first node, frame timing of the first node based on the first network timing advance (Datang, [0053]-[0055], [0060]-[0068], the relay device determines the amount of time adjustment based on the time information received from the DeNB), wherein the frame timing comprises a downlink frame sending time of the first node or an uplink frame receiving time of the first node (Datang, [0053]-[0055], [0060]-[0068], the time adjustment is performed by the relay device in the uplink or in the downlink ([0063])), wherein the downlink frame is a frame sent to a third node or the uplink frame is a frame received from the third node (Datang, [0053]-[0055], [0063], [0064], [0065], the relay device receives a downlink transmission subframe from the DeNB and performs time delay is the received downlink transmission subframe. The relay device transmits the subframe to the UE in the downlink access link. In the uplink, the relay device receives a subframe sent by the UE and adjust the timing according to the timing advance), and wherein the third node is a relay node or a terminal (Datang, [0053]-[0055], [0063], [0064], [0065], the relay device transmits the downlink subframe to the UE, and receives the uplink subframe from the UE).

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 21, wherein the transmission timing information comprises a first network timing advance and a timing offset, wherein each configuration granularity of the timing offset is an integer multiple of Tc, Tc = 1/(480 * 103 * 4096)s, wherein a configuration granularity of the timing offset in an FR1 frequency band is A*Tc, a configuration granularity of the timing offset in an FR2 frequency band is B*Tc, the value of A is different from the value of B; and
determining, by the first node, frame timing of the first node based on the first network timing advance and the timing offset.

However, Lin teaches wherein the transmission timing information comprises a first network timing advance and a timing offset (Lin, [0072], [0087], the timing advance command received includes the timing advance and a timing advance (TA) offset), wherein each configuration granularity of the timing offset is an integer multiple of Tc, Tc = 1/(480 * 103 * 4096)s (Lin, [0062]-[0063], Table 2, the TA offset uses the same granularity as indicated in Table 1 for different SCSs. Table 2 shows that the granularity Tu has an integer. [0037]-[0039], Table 1, the granularity Tu has different integers for the corresponding SCSs. The granularity of TA offset also depends on the frequency band, such as a band below 6GHz and a band above 6GHz. Tu comprises a Tc value equal to 1/(64*30.72*106) seconds, which is equivalent to 1/(480 * 103 * 4096)s after the numbers are multiplied), wherein a configuration granularity of the timing offset in an FR1 frequency band is A*Tc, a configuration granularity of the timing offset in an FR2 frequency band is B*Tc, the value of A is different from the value of B (Lin, [0037]-[0039], the granularity of TA offset depends on the frequency band, such as a band below 6GHz and a band above 6GHz. The TA offset for the band below 6GHz is 624*64 Tc and the TA offset for the band above 6GHz is 312*34 Tc, where 624*64 is different from 321*64); and
determining, by the first node, frame timing of the first node based on the first network timing advance and the timing offset (Lin, [0079], the device determines the timing information for wireless transmission using the TA and the TA offset).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Lin in order to consider the TA offset value in the TA command itself when determining a timing advance value between uplink transmission and downlink transmission (Lin, [0004], [0007]), thereby improving the calculation of the timing advance value.

As to claim 26, Datang teaches a method (Datang, [0033], [0052], a method to adjust or regulate subframe timing between a base station and a relay system), comprising: 
 determining, by a second node, a first network timing advance of a first node (Datang, [0047]-[0050], a DeNB determines a TA according to the time adjustment amount T, and transmits the TA to a relay device. [0035], the relay device receives time information from the DeNB indicating transmission timing adjustment amount), wherein the second node is an upper-level node of the first node (Datang, Fig. 1, Fig. 3, [0033]-[0036], the DeNB is a node at an upper-level of the relay device (RN)); and 
sending, by the second node, transmission timing information to the first node (Datang, [0047]-[0050], a DeNB determines a TA according to the time adjustment amount T, and transmits the TA to a relay device. [0035], the relay device receives time information from the DeNB indicating transmission timing adjustment amount), wherein the transmission timing information comprises the first network timing advance (Datang, [0035]-[0036], the time information indicating transmission timing adjustment amount is a timing advance command, such as TA or TD command), the first network timing advance is usable by the first node to determine frame timing (Datang, [0053]-[0055], [0060]-[0068], the relay device determines the amount of time adjustment based on the time information received from the DeNB), and the frame timing comprises a downlink frame sending time of the first node or an uplink frame receiving time of the first node (Datang, [0053]-[0055], [0060]-[0068], the time adjustment is performed by the relay device in the uplink or in the downlink ([0063])); 
wherein the downlink frame is a frame sent to a third node or the uplink frame is a frame received from the third node (Datang, [0053]-[0055], [0063], [0064], [0065], the relay device receives a downlink transmission subframe from the DeNB and performs time delay is the received downlink transmission subframe. The relay device transmits the subframe to the UE in the downlink access link. In the uplink, the relay device receives a subframe sent by the UE and adjust the timing according to the timing advance), and wherein the third node is a relay node or a terminal (Datang, [0053]-[0055], [0063], [0064], [0065], the relay device transmits the downlink subframe to the UE, and receives the uplink subframe from the UE).

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 26, a first network timing advance and a timing offset of a first node; and
wherein the transmission timing information comprises the first network timing advance and the timing offset, wherein each configuration granularity of the timing offset is an integer multiple of Tc, Tc = 1/(480 * 103 * 4096)s, wherein a configuration granularity of the timing offset in an FR1 frequency band is A*Tc, a configuration granularity of the timing offset in an FR2 frequency band is B*Tc, the value of A is different from the value of B, the first network timing advance and the timing offset are usable by the first node to determine frame timing.

However, Lin teaches a first network timing advance and a timing offset of a first node (Lin, [0072], Fig. 5, [0080]-[0081], [0085]-[0087], the timing advance command received includes the timing advance and a timing advance (TA) offset which are determined by node 302 for the device 301); and
wherein the transmission timing information comprises the first network timing advance and the timing offset (Lin, [0072], [0087], the timing advance command received includes the timing advance and a timing advance (TA) offset), wherein each configuration granularity of the timing offset is an integer multiple of Tc, Tc = 1/(480 * 103 * 4096)s (Lin, [0062]-[0063], Table 2, the TA offset uses the same granularity as indicated in Table 1 for different SCSs. Table 2 shows that the granularity Tu has an integer. [0037]-[0039], Table 1, the granularity Tu has different integers for the corresponding SCSs. The granularity of TA offset also depends on the frequency band, such as a band below 6GHz and a band above 6GHz. Tu comprises a Tc value equal to 1/(64*30.72*106) seconds, which is equivalent to 1/(480 * 103 * 4096)s after the numbers are multiplied), wherein a configuration granularity of the timing offset in an FR1 frequency band is A*Tc, a configuration granularity of the timing offset in an FR2 frequency band is B*Tc, the value of A is different from the value of B (Lin, [0037]-[0039], the granularity of TA offset depends on the frequency band, such as a band below 6GHz and a band above 6GHz. The TA offset for the band below 6GHz is 624*64 Tc and the TA offset for the band above 6GHz is 312*34 Tc, where 624*64 is different from 321*64), the first network timing advance and the timing offset are usable by the first node to determine frame timing (Lin, [0079], the device determines the timing information for wireless transmission using the TA and the TA offset).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Lin in order to consider the TA offset value in the TA command itself when determining a timing advance value between uplink transmission and downlink transmission (Lin, [0004], [0007]), thereby improving the calculation of the timing advance value.

As to claim 31, Datang teaches a timing apparatus, wherein the timing apparatus is applied to a first node, and the timing apparatus (Datang, [0033], [0052], a relay device performing a method to adjust or regulate subframe timing with a base station) comprises: 
a transceiver (Datang, [0082], the relay device includes an interface module to receive frame timing information), configured to receive transmission timing information sent by a second node (Datang, [0035], the relay device receives time information from the DeNB indicating transmission timing adjustment amount. [0047]-[0050], the DeNB determines a TA according to the time adjustment amount T, and transmits the TA to the relay device), wherein the transmission timing information comprises a first network timing advance (Datang, [0035]-[0036], the time information indicating transmission timing adjustment amount is a timing advance command, such as TA or TD command), and the second node is an upper-level node of the first node (Datang, Fig. 1, Fig. 3, [0033]-[0036], the DeNB is a node at an upper-level of the relay device (RN)); and 
a processor Datang, [0079], [0081], the relay device includes a timing module for adjusting subframe timing according to the timing adjustment amount of time), configured to determine frame timing of the first node based on the first network timing advance (Datang, [0053]-[0055], [0060]-[0068], the relay device determines the amount of time adjustment based on the time information received from the DeNB), wherein the frame timing comprises a downlink frame sending time of the first node or an uplink frame receiving time of the first node (Datang, [0053]-[0055], [0060]-[0068], the time adjustment is performed by the relay device in the uplink or in the downlink ([0063])), and wherein the downlink frame is a frame sent to a third node or the uplink frame is a frame received from the third node (Datang, [0053]-[0055], [0063], [0064], [0065], the relay device receives a downlink transmission subframe from the DeNB and performs time delay is the received downlink transmission subframe. The relay device transmits the subframe to the UE in the downlink access link. In the uplink, the relay device receives a subframe sent by the UE and adjust the timing according to the timing advance), and wherein the third node is a relay node or a terminal (Datang, [0053]-[0055], [0063], [0064], [0065], the relay device transmits the downlink subframe to the UE, and receives the uplink subframe from the UE).

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 31, wherein the transmission timing information comprises a first network timing advance and a timing offset, wherein each configuration granularity of the timing offset is an integer multiple of Tc, Tc = 1/(480 * 103 * 4096)s, wherein a configuration granularity of the timing offset in an FR1 frequency band is A*Tc, a configuration granularity of the timing offset in an FR2 frequency band is B*Tc, the value of A is different from the value of B; and
determine frame timing of the first node based on the first network timing advance and the timing offset.

However, Lin teaches wherein the transmission timing information comprises a first network timing advance and a timing offset (Lin, [0072], [0087], the timing advance command received includes the timing advance and a timing advance (TA) offset), wherein each configuration granularity of the timing offset is an integer multiple of Tc, Tc = 1/(480 * 103 * 4096)s (Lin, [0062]-[0063], Table 2, the TA offset uses the same granularity as indicated in Table 1 for different SCSs. Table 2 shows that the granularity Tu has an integer. [0037]-[0039], Table 1, the granularity Tu has different integers for the corresponding SCSs. The granularity of TA offset also depends on the frequency band, such as a band below 6GHz and a band above 6GHz. Tu comprises a Tc value equal to 1/(64*30.72*106) seconds, which is equivalent to 1/(480 * 103 * 4096)s after the numbers are multiplied), wherein a configuration granularity of the timing offset in an FR1 frequency band is A*Tc, a configuration granularity of the timing offset in an FR2 frequency band is B*Tc, the value of A is different from the value of B (Lin, [0037]-[0039], the granularity of TA offset depends on the frequency band, such as a band below 6GHz and a band above 6GHz. The TA offset for the band below 6GHz is 624*64 Tc and the TA offset for the band above 6GHz is 312*34 Tc, where 624*64 is different from 321*64); and
determine frame timing of the first node based on the first network timing advance and the timing offset (Lin, [0079], the device determines the timing information for wireless transmission using the TA and the TA offset).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Lin in order to consider the TA offset value in the TA command itself when determining a timing advance value between uplink transmission and downlink transmission (Lin, [0004], [0007]), thereby improving the calculation of the timing advance value.

As to claim 36, Datang teaches a timing apparatus, wherein the timing apparatus is applied to a second node and the timing apparatus comprises (Datang, [0033], [0052], a base station performing a method to adjust or regulate subframe timing with a relay device): 
a processor (Datang, [0076]-[0077], the DeNB includes a calculation module to determine amount of time to adjust for the relay device), configured to determine a first network timing advance of a first node (Datang, [0047]-[0050], a DeNB determines a TA according to the time adjustment amount T, and transmits the TA to a relay device. [0035], the relay device receives time information from the DeNB indicating transmission timing adjustment amount), wherein the second node is an upper-level node of the first node (Datang, Fig. 1, Fig. 3, [0033]-[0036], the DeNB is a node at an upper-level of the relay device (RN)); and 
a transceiver (Datang, [0076]-[0077], the DeNB includes an interface module to transmit the amount of time information), configured to send transmission timing information to the first node (Datang, [0047]-[0050], a DeNB determines a TA according to the time adjustment amount T, and transmits the TA to a relay device. [0035], the relay device receives time information from the DeNB indicating transmission timing adjustment amount), wherein the transmission timing information comprises the first network timing advance (Datang, [0035]-[0036], the time information indicating transmission timing adjustment amount is a timing advance command, such as TA or TD command), the first network timing advance is usable by the first node to determine frame timing (Datang, [0053]-[0055], [0060]-[0068], the relay device determines the amount of time adjustment based on the time information received from the DeNB), and the frame timing comprises a downlink frame sending time of the first node or an uplink frame receiving time of the first node (Datang, [0053]-[0055], [0060]-[0068], the time adjustment is performed by the relay device in the uplink or in the downlink ([0063]));
wherein the downlink frame is a frame sent to a third node or the uplink frame is a frame received from the third node (Datang, [0053]-[0055], [0063], [0064], [0065], the relay device receives a downlink transmission subframe from the DeNB and performs time delay is the received downlink transmission subframe. The relay device transmits the subframe to the UE in the downlink access link. In the uplink, the relay device receives a subframe sent by the UE and adjust the timing according to the timing advance), and wherein the third node is a relay node or a terminal (Datang, [0053]-[0055], [0063], [0064], [0065], the relay device transmits the downlink subframe to the UE, and receives the uplink subframe from the UE).

Datang teaches the claimed limitations as stated above. Datang does not explicitly teach the following features: regarding claim 36, a first network timing advance and a timing offset of a first node; and
wherein the transmission timing information comprises the first network timing advance and the timing offset, wherein each configuration granularity of the timing offset is an integer multiple of Tc, Tc = 1/(480 * 103 * 4096)s, wherein a configuration granularity of the timing offset in an FR1 frequency band is A*Tc, a configuration granularity of the timing offset in an FR2 frequency band is B*Tc, the value of A is different from the value of B, the first network timing advance and the timing offset are usable by the first node to determine frame timing.

However, Lin teaches a first network timing advance and a timing offset of a first node (Lin, [0072], Fig. 5, [0080]-[0081], [0085]-[0087], the timing advance command received includes the timing advance and a timing advance (TA) offset which are determined by node 302 for the device 301); and
wherein the transmission timing information comprises the first network timing advance and the timing offset (Lin, [0072], [0087], the timing advance command received includes the timing advance and a timing advance (TA) offset), wherein each configuration granularity of the timing offset is an integer multiple of Tc, Tc = 1/(480 * 103 * 4096)s (Lin, [0062]-[0063], Table 2, the TA offset uses the same granularity as indicated in Table 1 for different SCSs. Table 2 shows that the granularity Tu has an integer. [0037]-[0039], Table 1, the granularity Tu has different integers for the corresponding SCSs. The granularity of TA offset also depends on the frequency band, such as a band below 6GHz and a band above 6GHz. Tu comprises a Tc value equal to 1/(64*30.72*106) seconds, which is equivalent to 1/(480 * 103 * 4096)s after the numbers are multiplied), wherein a configuration granularity of the timing offset in an FR1 frequency band is A*Tc, a configuration granularity of the timing offset in an FR2 frequency band is B*Tc, the value of A is different from the value of B (Lin, [0037]-[0039], the granularity of TA offset depends on the frequency band, such as a band below 6GHz and a band above 6GHz. The TA offset for the band below 6GHz is 624*64 Tc and the TA offset for the band above 6GHz is 312*34 Tc, where 624*64 is different from 321*64), the first network timing advance and the timing offset are usable by the first node to determine frame timing (Lin, [0079], the device determines the timing information for wireless transmission using the TA and the TA offset).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang to have the features, as taught by Lin in order to consider the TA offset value in the TA command itself when determining a timing advance value between uplink transmission and downlink transmission (Lin, [0004], [0007]), thereby improving the calculation of the timing advance value.

Claims 23, 28, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Datang Mobile Communications Equipment Co., LTD., CN 102083195 (provided in the IDS), hereinafter “Datang” in view of Lin et al. (EP 3501186), hereinafter “Lin”, and further in view of Yeh et al. (US 2015/0117295), hereinafter “Yeh”.

Datang and Lin teach the claimed limitations as stated above. Datang and Lin do not explicitly teach the following features: regarding claim 23, wherein before receiving, by the first node, the transmission timing information, the method further comprises: 
sending, by the first node, timing capability information or a timing configuration request to the second node, wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node.

As to claim 23, Yeh teaches wherein before receiving, by the first node, the transmission timing information, the method further comprises: 
sending, by the first node, timing capability information or a timing configuration request to the second node (Yeh, Fig. 4, [0076]-[0080], a device transmits a TA request to a serving device), wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node (Yeh, Fig. 4, [0076]-[0080], the servicing device responds to the TA request by transmitting a propagation delay value to the device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang and Lin to have the features, as taught by Yeh in order to perform timing adjustment for correction of propagation delay in a wireless communication system (Yeh, [0026] ln 5-8).

Datang and Lin teach the claimed limitations as stated above. Datang and Lin do not explicitly teach the following features: regarding claim 28, wherein before sending, by the second node, the transmission timing information, the method further comprises: 
receiving, by the second node, timing capability information or a timing configuration request sent by the first node, wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node.

As to claim 28, Yeh teaches wherein before sending, by the second node, the transmission timing information, the method further comprises: 
receiving, by the second node, timing capability information or a timing configuration request sent by the first node (Yeh, Fig. 4, [0076]-[0080], a serving device receives a TA request from a device), wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node (Yeh, Fig. 4, [0076]-[0080], the servicing device responds to the TA request by transmitting a propagation delay value to the device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang and Lin to have the features, as taught by Yeh in order to perform timing adjustment for correction of propagation delay in a wireless communication system (Yeh, [0026] ln 5-8).

Datang and Lin teach the claimed limitations as stated above. Datang and Lin do not explicitly teach the following features: regarding claim 33, wherein the transceiver is further configured to: 
send timing capability information or a timing configuration request to the second node, wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node.

As to claim 33, Yeh teaches wherein the transceiver is further configured to: 
send timing capability information or a timing configuration request to the second node (Yeh, Fig. 4, [0076]-[0080], a device transmits a TA request to a serving device), wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node (Yeh, Fig. 4, [0076]-[0080], the servicing device responds to the TA request by transmitting a propagation delay value to the device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang and Lin to have the features, as taught by Yeh in order to perform timing adjustment for correction of propagation delay in a wireless communication system (Yeh, [0026] ln 5-8).

Datang and Lin teach the claimed limitations as stated above. Datang and Lin do not explicitly teach the following features: regarding claim 38, wherein the transceiver is further configured to: 
before the transmission timing information is sent, receive timing capability information or a timing configuration request sent by the first node, wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node.

As to claim 38, Yeh teaches wherein the transceiver is further configured to: 
before the transmission timing information is sent, receive timing capability information or a timing configuration request sent by the first node (Yeh, Fig. 4, [0076]-[0080], a serving device receives a TA request from a device), wherein the timing capability information indicates a capability of the first node to support a global positioning system, and the timing configuration request requests the second node to send the transmission timing information to the first node (Yeh, Fig. 4, [0076]-[0080], the servicing device responds to the TA request by transmitting a propagation delay value to the device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang and Lin to have the features, as taught by Yeh in order to perform timing adjustment for correction of propagation delay in a wireless communication system (Yeh, [0026] ln 5-8).

Claims 25, 30, 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Datang Mobile Communications Equipment Co., LTD., CN 102083195 (provided in the IDS), hereinafter “Datang” in view of Lin et al. (EP 3501186), hereinafter “Lin”, and further in view of Park et al. (US 2019/0053183), hereinafter “Park”.

Datang and Lin teach the claimed limitations as stated above. Datang and Lin do not explicitly teach the following features: regarding claim 25, further comprising: 
when a timing reference signal of the first node is reconfigured by the second node, determining, by the first node, a second network timing advance, and sending the second network timing advance to the second node.

As to claim 25, Park teaches further comprising: 
when a timing reference signal of the first node is reconfigured by the second node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the central RAN entity transmits a configuration update message to the distributed RAN entity comprising synchronization signal information, reference signal information, etc. Then, the distributed RAN entity receives reference signals), determining, by the first node, a second network timing advance, and sending the second network timing advance to the second node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the distributed RAN entity determines a first TA value and second TA value, and then transmits to the central RAN entity the first and second TA values).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang and Lin to have the features, as taught by Park in order to properly configure timing advance groups to enhance uplink timing and reduce interference (Park, [0206]).

Datang and Lin teach the claimed limitations as stated above. Datang and Lin do not explicitly teach the following features: regarding claim 30, further comprising: 
reconfiguring, by the second node, a timing reference signal of the first node; and 
receiving, by the second node, a second network timing advance sent by the first node.

As to claim 30, Park teaches further comprising: 
reconfiguring, by the second node, a timing reference signal of the first node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the central RAN entity transmits a configuration update message to the distributed RAN entity comprising synchronization signal information, reference signal information, etc. Then, the distributed RAN entity receives reference signals); and 
receiving, by the second node, a second network timing advance sent by the first node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the distributed RAN entity determines a first TA value and second TA value, and then transmits to the central RAN entity the first and second TA values).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang and Lin to have the features, as taught by Park in order to properly configure timing advance groups to enhance uplink timing and reduce interference (Park, [0206]).

Datang and Lin teach the claimed limitations as stated above. Datang and Lin do not explicitly teach the following features: regarding claim 35, wherein the processor is further configured to: 
when a timing reference signal of the first node is reconfigured by the second node, determine a second network timing advance; and 
wherein the transceiver is further configured to send the second network timing advance to the second node.

As to claim 35, Park teaches wherein the processor is further configured to: 
when a timing reference signal of the first node is reconfigured by the second node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the central RAN entity transmits a configuration update message to the distributed RAN entity comprising synchronization signal information, reference signal information, etc. Then, the distributed RAN entity receives reference signals), determine a second network timing advance (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the distributed RAN entity determines a first TA value and second TA value, and then transmits to the central RAN entity the first and second TA values); and 
wherein the transceiver is further configured to send the second network timing advance to the second node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the distributed RAN entity determines a first TA value and second TA value, and then transmits to the central RAN entity the first and second TA values).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang and Lin to have the features, as taught by Park in order to properly configure timing advance groups to enhance uplink timing and reduce interference (Park, [0206]).

Datang and Lin teach the claimed limitations as stated above. Datang and Lin do not explicitly teach the following features: regarding claim 40, wherein the processor is further configured to reconfigure a timing reference signal of the first node; and 
wherein the transceiver is further configured to receive a second network timing advance sent by the first node.

As to claim 40, Park teaches wherein the processor is further configured to reconfigure a timing reference signal of the first node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the central RAN entity transmits a configuration update message to the distributed RAN entity comprising synchronization signal information, reference signal information, etc. Then, the distributed RAN entity receives reference signals); and 
wherein the transceiver is further configured to receive a second network timing advance sent by the first node (Park, Figs. 15-16, [0212], [0216], [0234], [0236], the distributed RAN entity determines a first TA value and second TA value, and then transmits to the central RAN entity the first and second TA values).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang and Lin to have the features, as taught by Park in order to properly configure timing advance groups to enhance uplink timing and reduce interference (Park, [0206]).

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Datang Mobile Communications Equipment Co., LTD., CN 102083195 (provided in the IDS), hereinafter “Datang” in view of Lin et al. (EP 3501186), hereinafter “Lin”, and further in view of Gulati et al. (US 2018/0324882), hereinafter “Gulati”.

Datang and Lin teach the claimed limitations as stated above. Datang and Lin do not explicitly teach the following features: regarding claim 29, further comprising: 
configuring, by the second node, a second threshold N2 for the first node, wherein the second threshold N2 indicates a maximum timing adjustment amount or a minimum timing adjustment amount of the first node in a unit of time.

As to claim 29, Gulati teaches further comprising: 
configuring, by the second node, a second threshold N2 for the first node, wherein the second threshold N2 indicates a maximum timing adjustment amount or a minimum timing adjustment amount of the first node in a unit of time (Gulati, Fig. 4, Fig. 7, [0091], [0097]-[0098], a network entity configures the minimum or maximum limit for the relay UE in order to determine the first timing advance information of the relay UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang and Lin to have the features, as taught by Park in order to provide a better coexistence with other UL transmissions (Gulati, [0070]).

Datang and Lin teach the claimed limitations as stated above. Datang and Lin do not explicitly teach the following features: regarding claim 39, wherein the transceiver is further configured to configure a second threshold N2 for the first node, wherein the second threshold N2 indicates a maximum timing adjustment amount or a minimum timing adjustment amount of the first node in a unit of time.

As to claim 39, Gulati teaches wherein the transceiver is further configured to configure a second threshold N2 for the first node, wherein the second threshold N2 indicates a maximum timing adjustment amount or a minimum timing adjustment amount of the first node in a unit of time (Gulati, Fig. 4, Fig. 7, [0091], [0097]-[0098], a network entity configures the minimum or maximum limit for the relay UE, in order to determine the first timing advance information of the relay UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Datang and Lin to have the features, as taught by Park in order to provide a better coexistence with other UL transmissions (Gulati, [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473